Citation Nr: 1634055	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  12-11 238A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for pancreatic cancer, including as secondary to herbicide exposure and service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty with the U.S. Navy from February 1966 to November 1969.  The appellant is his surviving spouse. 

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  A May 2010 rating decision denied entitlement to service connection for pancreatic cancer, for which the Veteran perfected an appeal prior to his death.  Following substitution of the appellant in the Veteran's stead, a March 2013 rating decision denied entitlement to service connection for the cause of death and for accrued benefits.  A July 2013 rating decision confirmed the denial.

An August 2013 VA Form 646 from the Veteran's representative regarding the pancreatic cancer states:  "It is understood that if service connection for the cancer is established during the course of the substituted appeal that service connection for the cause of death will also be granted from the time of the veteran's death, i.e., a Notice of Disagreement on this issue need not be submitted."  In this regard, the Board notes a July 2016 deferred rating decision that reflects that the RO "will issue development on the SC death portion at this time" that appears to include development such as obtaining records and a medical opinion.  In light of the RO's action on this issue, the Board will not take jurisdiction or action at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



		REMAND

The medical nexus opinion obtained by the RO, which was negative, notes that medical records were unavailable for the period of the four months that preceded the Veteran's death.  (07/10/2013 VBMS-VA Examination).  The Veteran's VA medical records note that the Veteran was also receiving treatment at an outside facility, Miles Bluff Medical Center.  (03/02/2013 VVA-CAPRI).  They also note that the Veteran had received chemotherapy "through Mayo."  (03/12/2012 VVA- CAPRI, p. 5).  This may have referred to the Mayo Clinic.  There is no indication that either the Miles Bluff or "Mayo" records were sought or obtained.  Hence, these records, if extant, should be sought.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any necessary releases from the appellant and seek any records extant related to the Veteran from the Miles Bluff Medical Center and/or from the Mayo Clinic, if the Veteran was in fact treated there.

2.  If additional records are obtained, return the claims file to the physician who rendered the medical nexus opinions and ask the physician to advise whether the additional records cause any change in the opinions previously issued.

Regardless of whether additional records are obtained, return the claims file to the physician who rendered the medical nexus opinions.  Ask the physician to provide additional clarification on the point in time when the Veteran manifested with type I diabetes and its probable cause versus type II.  The nexus opinions of record do not always distinguish between the two.

Is it as likely as not (at least a 50-percent probability) that the pancreatic cancer caused the type I diabetes or the type II, or both?  Also ask for additional clarification/rationale of the opinion that there is no etiological relationship between type II diabetes mellitus and pancreatic cancer.
A comprehensive rationale for all opinions rendered must be provided.

3.  After all of the above is complete, re-adjudicate the issue considering all relevant evidence.  If the decision remains in any way adverse to the appellant, she and her representative should be provided with a Supplemental SOC (SSOC).  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2015).




